Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 1 of 6




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO


 JASON RYAN,

                               Plaintiff,                       Docket No. 1:19-cv-2216

        - against -                                             JURY TRIAL DEMANDED


 LIFESTYLE PUBLICATIONS, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Jason Ryan (“Ryan” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Lifestyle Publications, LLC (“Lifestyle Publications” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Nora Cohen

leading a horse to lifeguard station in Malibu during the Woolsey fire, owned and registered by

Ryan, a professional photographer. Accordingly, Ryan seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 2 of 6




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Colorado and is registered with the

Colorado Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Ryan is a professional photographer in the business of licensing his photographs

to online and print media for a fee with a place of business at 1247 12th Street, #4, Santa Monica,

California 90401.

       6.      Upon information and belief, Lifestyle Publications is a foreign limited liability

company organized and existing under the laws of the State of Colorado, with a place of business

at 514 West 26th Street, Kansas City, MO 64108. Upon information and belief, Lifestyle

Publications in registered with the Colorado State Department of Corporations to do business in

Colorado. At all times material hereto, Lifestyle Publications has owned and operated a website

at the URL: www.MalibuPalisadesLifeStylePubs.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Ryan photographed Nora Cohen leading a horse to lifeguard station in Malibu

during the Woolsey fire (the “Photograph”). A true and correct copy of the Photograph is

attached hereto as Exhibit A.

       8.      Ryan published the Photograph on his Website with copyright management

information surrounding the Photograph. See Exhibit B.

       9.      Ryan is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.
Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 3 of 6




       10.        The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-149-024.

       B.         Defendant’s Infringing Activities

       11.        Lifestyle Publications ran an article on the Website entitled Connecting

Community: Big Heart Ranch Sparks Healing Nature. See

http://www.malibutopalisadeslifestylepubs.com/2019/02/28/connecting-community-big-heart-

ranch-sparks-healing-nature/. The article featured the Photograph. A screenshot of the

Photograph on the Website is attached hereto as Exhibit C.

       12.        Lifestyle Publications did not license the Photograph from Plaintiff for its article,

nor did Lifestyle Publications have Plaintiff’s permission or consent to publish the Photograph

on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

       13.        Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.        Lifestyle Publications infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Lifestyle Publications is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

       15.        The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 4 of 6




        16.     Upon information and belief, the foregoing acts of infringement by Lifestyle

Publications have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

        19.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from his website which contained a credit Photograph stating, “Jason Ryan

Photography” and placed it on its Website without any credit.

        20.     Upon information and belief, Lifestyle Publications intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

        21.     The conduct of Lifestyle Publications violates 17 U.S.C. § 1202(b).

        22.     Upon information and belief, Lifestyle Publications’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

        23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Lifestyle Publications intentionally, knowingly
Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 5 of 6




and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph. Lifestyle Publications also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of Lifestyle Publications as alleged herein,

Plaintiff is entitled to recover from Lifestyle Publications the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by Lifestyle Publications because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Lifestyle Publications statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Lifestyle Publications be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Lifestyle Publications be adjudged to have falsified, removed

               and/or altered copyright management information in violation of 17 U.S.C.

               § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any
Case 1:19-cv-02216-LTB Document 1 Filed 08/04/19 USDC Colorado Page 6 of 6




              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 4, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Jason Ryan
